Citation Nr: 1433820	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a 100 percent rating, pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, for B-cell lymphoma.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right hand, as a residual of B-cell lymphoma.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left hand, as a residual of B-cell lymphoma.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right foot, as a residual of B-cell lymphoma.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left foot, as a residual of B-cell lymphoma.

6.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with anxiety and depression, as a residual of B-cell lymphoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was remanded in December 2011 for examination and opinion.  It has been returned to the Board for review.

The Board has clarified the issue on appeal as reflected on the title page of this decision. In April 2007, the RO granted service connection for B-Cell lymphoma under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715, assigning a 100 percent evaluation effective in November 2006.  This code contains a temporal element for continuance of a 100 percent rating for B-cell lymphoma.  

Thus, the RO's action was not a "rating reduction" as that term is commonly understood.  Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the United States Court of Appeals for Veterans Claims (Court) found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).  

FINDINGS OF FACT

1.  In April 2007, the RO assigned a 100 percent rating for B-cell lymphoma, effective November 28, 2006. 

2.  Following the cessation of chemotherapy for B-cell lymphoma, a June 2007 VA examination indicted that there was no active B-cell lymphoma (B-cell), and VA examination reports dated from June 2007 to October 2012 have identified residual fatigue and peripheral neuropathy of the hands and feet as residuals of chemotherapy treatment. 

3.  In a July 2007 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected B-cell lymphoma from 100 percent to 10 percent; the RO notified the Veteran of this proposed action in a corresponding July 2007 letter. 

4.  In a January 2008 rating decision, the RO discontinued the 100 percent rating for B-cell lymphoma, and granted service connection for peripheral neuropathy of hand and feet assigning separate 0 percent ratings, each effective April 1, 2008.  

5.  In June 2009, 10 percent ratings were assigned to each extremity effective April 1, 2008.  The RO also granted service connection for adjustment disorder secondary to B-cell lymphoma, assigning a 10 percent rating, effective May 23, 2008.  

6.  The Veteran's bilateral upper extremity peripheral neuropathy manifested as subjective complaints of hand numbness, pain, and tingling with evidence of diminished sensation; there was no evidence of the loss of reflexes, reduced muscle tone, or reduced grip strength.
 
7.  The Veteran's bilateral lower extremity peripheral neuropathy manifested as subjective complaints of pain, tingling, numbness and weakness with objective evidence of diminished deep tendon reflexes, and decreased vibration sense; there was no evidence of a loss of reflexes, reduced muscle tone, muscle atrophy, loss of muscle strength or abnormal motor function.

8.  The Veteran's psychiatric disorder is manifested primarily by transient symptoms that includes depressed mood and anxiety; without more than slight impairment in social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the time-limited 100 percent rating for B-cell lymphoma, effective April 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.117, Diagnostic Code 7715 (2013). 

2.  The criteria for a rating in excess of 10 percent rating for peripheral neuropathy of the right hand (dominant), as a residual of B-cell lymphoma, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8515 (2013). 

3.  The criteria for a rating in excess of 10 percent rating for peripheral neuropathy of the left hand, as a residual of B-cell lymphoma, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8515 (2013). 

4.  The criteria for a rating in excess of 10 percent rating for peripheral neuropathy of the right foot, as a residual of B-cell lymphoma, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8520 (2013). 

5.  The criteria for a rating in excess of 10 percent rating for peripheral neuropathy of the left foot, as a residual of B-cell lymphoma, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8520 (2013). 

6.  The criteria for a disability evaluation in excess of 10 percent adjustment disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 9400, 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The appeal arises from the Veteran's disagreement with the initial evaluation and assigned effective date following the grant of service connection for B-cell lymphoma.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran, his spouse, and his representative.  The RO provided a VA compensation examination to assess the severity of any residuals of his B-cell lymphoma, which in turn permits the Board to determine whether his existing rating is appropriate.  The Board finds that there was compliance with its December 2011 remand directive.  





Medical and Procedural History

The Veteran contends that he has increased disabilities due to residual symptoms that resulted from his treatment for B-cell lymphoma. He alleges that he has fatigue, impotence, joint pain, atrial fibrillation, cognitive dysfunction, and gastrointestinal disorders.  

In September 2006, based on biopsy of a left supraclavicular mass, diffuse large B cell lymphoma was diagnosed.  The Veteran completed CHOP chemotherapy with 6 cycles of Rituxan in February 2007.  

In April 2007, the RO granted service connection for B-cell lymphoma, assigning a 100 percent rating, effective November 28, 2006. 

VA examination was conducted in June 2007.  The examiner reported the Veteran's medical history.  It was noted that since completing CHOP and Rituxan treatment, the Veteran was slowly regaining strength, but his energy level had decreased.  He denied any recent infections, fevers, headaches, chest pain, shortness of breath, nausea, vomiting, abdominal pain, and GI or GU symptoms.  He lost 6 pounds which he attributed to missing meals.  Regarding chemotherapy residuals, he reported numbness and tingling in his fingers and feet.  

On examination, the Veteran's neck was supple and nontender.  There was no adenopathy of the neck or lymph nodes.  Neurological examination was nonfocal.  The examiner commented that the Veteran remained asymptomatic without weight loss, fevers, or night sweats.  There was noted residual neuropathy from chemotherapy.  He also had minimal residual adenopathy based on PET CTs from the preceding December.  The examiner observed that otherwise, he appeared to be doing well.  

In July 2007, the RO proposed to reduce the evaluation to 10 percent due to minimal residuals.  The RO also granted service connection for peripheral neuropathy of the upper and lower extremities, assigning separate non compensable evaluation to each extremity, effective April 1, 2008.  

VA neurological examination was conducted in August 2008.  The Veteran reported pain, numbness and tingling in the fingers and toes.  On examination there was tenderness with palpation of the MC and PIP joints of both hands.  He had 0-90 degrees all joints of the hands.  There was no redness, warmth, or effusion.   Individual finger strength was 5/5.  Sensation to monofilament and vibration was intact.  He had good radial pulses.  Upper extremity DTRs were 1+.  He was able to perform finger-to-finger and alternating movement accurately.  

The examiner did not indicate which foot but he indicated that there was bilateral feet dorsiflexion from 0 to 20 degrees and 0-45 degrees with pain.  Right foot inversion was 0-30 degrees and 0-25 degrees for the left foot with pain at the end point.  There was slight increase in pain on repetition.  There was no increased weakness, decreased endurance or incoordination on repetitive motion.  There was tenderness to palpation of the toes and ball of the feet.  There was no redness, warmth, or effusion.  Strength with dorsiflexion and plantar flexion was 5/5.  Sensation to monofilament was diminished in both feet, particularly the 2nd toe of the left foot.  Vibratory sensation was diminished in both feet compared to the ankle, particularly the 2nd toe of the left foot.  The examiner was unable to elicit lower extremity DTR's.  The Veteran was able to perform heel-shin accurately.  His gait was within normal limits.  The Veteran was able to walk on his heels and toes although he kept his knees bent when walking on his toes.  He was steady with tandem walking.  The Veteran's toes moved freely although there was some pain.  There was no muscle wasting, paralysis, or atrophy.  

The examiner concluded that an electromyography (EMG) nerve conduction study was not warranted as the Veteran's complaints were limited to the small unmyelinated fibers which are undetectable on this type of testing.  

In August 2008, the Veteran and his spouse described his ongoing physical condition to include mood changes, stomach pain, impotence, social isolation, neuropathy, fatigue, joint pain, and back pain.  

Based on the Veteran's various complaints VA examinations were conducted in April and May 2009.  A VA psychologist in April 2009 concluded that the Veteran's cognitive functions were well within normal limits, but diagnosed adjustment disorder with mixed anxiety and depression, mild.   

In a May 2009 report, a VA physician noted the residual manifestations that resulted from the Veteran's B-cell lymphoma including chemotherapy.  He found that there was no evidence in the literature that indicated that chemotherapy for lymphoma caused erectile dysfunction (ED); that his abdominal pain was due to erosive esophagitis and gastric erosions; that cervical pain was most likely due to disc disease; that his lumbar pain and stenosis were most likely due to disc disease; and that his bilateral knee was related to arthritis and bursitis.  The examiner also noted that complaints of wrist, shoulder and elbow pain would be evaluated on an upcoming rheumatologic examination.  The examiner found that the Veteran's fatigue was as least as likely as related to chemotherapy.  

The Veteran submitted Internet articles regarding the side-effects of one of his administered drugs, Adriamycin (Doxorubicin), in May 2009.  

In June 2009, the RO granted service connection for anxiety and depression, but denied service connection for ED, gastrointestinal pain, and multiple joint pains.  The RO also granted separate 10 percent ratings for peripheral neuropathy of each upper and lower extremity, effective April 1, 2008. 

VA outpatient treatment records dated from July to October 2009 show that his heart monitor was activated due to atrial fibrillation and he was eventually fitted for a cardiac pacemaker.  

Private medical records from Cancer Center dated in October 2009 show that the Veteran appeared for follow up examination.  It was noted that it had been 30 months since the Veteran's completion of chemotherapy treatment.  When asked to describe any residual symptoms the Veteran indicated that besides cardiac rhythm problems he was feeling well.  He reported that he had no fevers, night sweats, bone pain, fatigue, abdominal pain, and the residual numbness in his hands and feet had not changed.  

In light of the Veteran's claim for a cardiac disability secondary to chemotherapy, a VA examination was conducted in November 2009.  The examining physician indicated that he could find little evidence to support the association between atrial fibrillation and chemotherapy agents 2 years after completion of chemotherapy.  The physician noted there are cardiac disorders including atrial fibrillation associated with the administration of medication but not as a post chemotherapy complication.  It was also noted that Adriamycin is cardio toxic agent that can result in delayed development of left ventricular dysfunction but at this point there is no evidence of such complications.  Recent diagnostic studies reveal normal left ventricular function.  The examiner determined that it was less likely than not that atrial fibrillation is a result of chemotherapy.

Another VA examination was conducted in January 2012.  No abnormalities were noted on examination.  The examiner noted that follow up PET CT scans in July and October 2011 reported no remission of the Veteran's lymphoma.  There was no evidence of any adenopathy on physical examination.  

VA examinations were conducted in October 2012.  The Veteran reported symptoms that include swelling of lower extremities, shortness of breath and fatigue.  One examiner noted that the Veteran's lymphoma was in remission and there was no requirement for continuous medication to control his lymphatic disease.  The physician concluded that there was no evidence that the Veteran's reported swelling of the feet, legs, and ankles result from his chemotherapy.  He added that CT scan showed complete remission and that the Veteran had essentially normal cardiac function with no evidence to relate a cardiac disease to his lymphoma.  She further noted that his stomach/ digestive symptoms were related to gastroesophageal reflux disease (GERD) and there is no evidence that ED is related to his chemotherapy.  In summary, she determined that the only symptoms related to his chemotherapy are fatigue and peripheral neuropathy.  

The psychologist who conducted the second evaluation in October 2012 concluded the Veteran's complaints of stress and depression are not related to his B-cell carcinoma.  She noted that he was prescribed Citalopram after screening reported some depressive symptoms.  She noted that he was not seen for mental health concerns but only by telephone contact with behavioral services.  He had not reported any depressive or stress symptoms.  She noted that his symptoms seemed to remit for unknown reasons.   

The Merits of the Claim

Adjudication of the claim currently before the Board essentially involves two questions: whether, discontinuance of the 100 percent rating for B-cell lymphoma was proper; and, if so, whether the assignment of separate 10 percent ratings for upper and lower extremities, as residuals of B-cell lymphoma, each effective in April 2008, was proper. 

As referred to above, a 100 percent rating is provided for B-cell lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715. 

The evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for B-cell lymphoma after February 2007, following the biopsy and six cycles of CHOP chemotherapy.  The RO appropriately scheduled the Veteran for VA examination in June 2007, approximately five months after the end of the chemotherapy treatment. 

The provisions of 38 C.F.R. § 3.105(e) allows for the reduction in rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e). 

As noted above, the Veteran was notified of the RO's intent to reduce the 100 percent rating for service-connected B-cell lymphoma by letter dated on July 27, 2007.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence. 38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 100 percent rating to 10 percent was taken pursuant to 38 C.F.R. § 3.105(e) in January 2008.  

Based on a review of this procedural history, it appears that the RO complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with, or that he was receiving any treatment for cancer after February 2007. 

Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating, which resulted in a reduction of the Veteran's benefits.  

Furthermore, as noted above, as the evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for B-cell lymphoma after February 2007, and the June 2007 examination revealed no active cancer, the RO appropriately discontinued the 100 percent rating for B-cell lymphoma, and rated the Veteran on the basis of residuals of treatment, as directed by 38 C.F.R. § 4.117, Diagnostic Code 7715.  
As noted in the introduction, above, other regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general (38 C.F.R. §§ 3.343 and/or 3.344), are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello, supra.  Having concluded that procedurally and substantively the RO correctly discontinued the 100 rating for B-cell lymphoma, the Board next turns to the question of whether the assigned ratings for residuals of treatment, from February 2007, are proper. 

As previously noted, Diagnostic Code 7715 provides that if there has been no local recurrence or metastasis, and then the Veteran is rated rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715. 

Initially, the Board notes that, notwithstanding the Veteran's contention that a 100 percent disability rating is warranted, the Board points out that criteria for a 100 percent rating, under Diagnostic Code 7715, requires objective medical evidence of active disease or that the Veteran is undergoing a treatment phase.  Here, however, the medical evidence does not establish that he has active B-cell lymphoma.  In fact, the VA examinations show that the Veteran is not receiving any treatment for his B-cell lymphoma and it is not active. 

Peripheral Neuropathy

Residuals of chemotherapy treatment for B-cell lymphoma are rated as 10 percent for peripheral neuropathy of the right hand, left hand, right foot and left foot, each effective April 1, 2008. 

The Veteran's bilateral upper extremity peripheral neuropathy is rated under the diagnostic code for paralysis of the median nerve.  Mild incomplete paralysis of the median nerve warrants a 10 percent rating for either extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  38 C.F.R. § 4.124a, 8515.

Complete paralysis of the medial nerve warrants a 70 percent rating for the major extremity and a 60 percent rating in the minor extremity.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id. 

The Veteran's bilateral lower extremity peripheral neuropathy is rated under the diagnostic code for paralysis of the sciatic nerve.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Right-or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran's right hand is dominant (See August 1968 separation examination report). 

After a careful review of the medical evidence in light of the above-noted criteria, the Board finds that a rating in excess of 10 percent, each, for peripheral neuropathy of the upper and lower extremities, is not warranted. 

The medical evidence shows that on VA examination in June 2007, the Veteran reported numbness and tingling in the hands and feet, and the examiner related this to chemotherapy.  On VA neurology examination in August 2008, vibratory and monofilament sensation was diminished in the feet, but was intact in the hands.  On VA examination in May 2009, sensation to monofilament and vibration was diminished in both hands and absent in the feet.  At his private examination in October 2009, the Veteran reported that he had no resulting residuals from chemotherapy, despite his earlier complaints to VA examiners.  The symptoms shown for both the hands and feet are numbness with decreased sensation.  The reported symptoms, alone, are not indicative of moderate incomplete paralysis of any of the nerves affecting hand and feet movement.  There is no evidence that either hand has any paralysis.  On all examinations he has had full strength without evidence of atrophy in his hands and feet.  There does not appear to be any resulting functional loss to either the hands or feet as result of peripheral neuropathy.  His gait is normal, he is able to perform fine finger movement, and he has full strength in all extremities.  There is no basis for assignment of higher percent ratings for either the hand or feet under any Diagnostic Codes 8515 or 8520. 

Anxiety and Depression

The Veteran's adjustment disorder with anxiety and depression, is rated as 10 percent disabling under Diagnostic Codes 9434 and 9400.  The rating criteria for major depressive disorder (Diagnostic Code 9434), and generalized anxiety disorder (Diagnostic Code 9400) are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

The currently-assigned 10 percent rating reflects the severity of his adjustment disorder.  Although there is evidence of some depression and anxiety, these factors, alone, do not more nearly approximate the criteria for a 30 percent rating or higher.  While there is reported evidence of depressed moods and anxiety, it is not shown that these manifestations have led to an inability to perform any occupational tasks.  Still further, a 10 percent evaluation takes into consideration increased symptoms during periods of significant stress.  

The April 2009 VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 65.  A GAF between 61 and 70 is indicative of some mild impairment (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationship.  See DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition) at 44-47.  The VA examiner in October 2012 noted that the Veteran has not undergone any counseling for his adjustment disorder.  Further, the symptoms seemed to remit easily then return for unknown reasons and his last contact with mental health were in 2011 - the clinical psychologist suggested that his psychiatric disorder is unrelated to his B-cell lymphoma residuals.  A 10 percent disability rating reflects the existence of mild psychiatric symptoms.  

The Veteran's representative has argued that the RO did not consider "chronic fatigue syndrome" (See May 2014 Appellate Brief in Virtual VA).  However, VA examiners have indicated that fatigue is a residual of chemotherapy but no medical professional has ever diagnosed chronic fatigue syndrome.  Even if there was a diagnosis of chronic fatigue syndrome as a residual of B-cell lymphoma, his disability picture does not meet the criteria for a 10 percent rating for this disability, which requires that the condition causes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which wax and wane but results in periods of incapacitation of at least two but less than four weeks total duration per year.  No such symptoms have been shown by record.  Certainly no physician has ever prescribed bed rest for fatigue.  38 C.F.R. § 4.88b, Diagnostic Code 9400-9434.

As noted the Veteran and his spouse submitted statements regarding what they perceive are residual symptoms of his B-cell lymphoma.  The Veteran also submitted Internet based articles (regarding the side-effects of chemotherapy medication) in 2009 in support of his contentions.  While it is argued that medical articles provided by the Veteran supports his claims, the Board finds that generic texts, which do not address the facts in this particular case with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality. See Sacks v. West, 11 Vet. App. 314 (1998).  And, there is no medical evidence on file specific to this claim to support the assertion that he has any side-effects from his medication other than fatigue and peripheral neuropathy. 

The Board places greater weight on the report of the VA physicians, due to the thorough review of the Veteran's medical history, their discussion of the Veteran's symptoms, and expertise.  Moreover, the opinions entered by the VA examiners seem more consistent with the evidence on file.  The VA examiners thoroughly considered the possibility that the Veteran has additional residual symptoms related to his service connected disability and rejected it based upon reasonable medical principles supported by the medical evidence.

For all of the foregoing reasons, the Board concludes the RO properly discontinued the 100 percent rating for B-cell lymphoma, and that record presents no basis for assignment of ratings in excess of 10 percent rating for peripheral neuropathy of the hands and feet and adjustment disorder.  Hence, the claim on appeal must be denied.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the competent evidence is against assignment of any higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Extraschedular

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the United States Court of Veterans Appeals (Court) in Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991).  

In particular, the evidence does not suggest that the Veteran's peripheral neuropathy and adjustment disorder are productive of exceptional or unusual disability picture so as to render impractical the applicability of the regular schedular standards and thereby warrant the assignment of extraschedular evaluations under the provisions of 38 C.F.R. § 3.321(b)(1).  His bilateral upper and lower extremity peripheral neuropathy is manifested by subjective complaints of hand numbness, pain, tingling and reduced hand strength with evidence of diminished sensation.  These factors are contemplated by the rating criteria.  The same is true for adjustment disorder; his psychiatric symptoms are certainly contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The rating schedule adequately contemplates his symptoms and does not indicate that his disorders would markedly interfere with his employment (the Veteran has been retired since 2003 and working part-time according to 2006 and 2009 VA examination reports).  Additionally, the Veteran has not required hospitalization or frequent treatment for his peripheral neuropathy or adjustment disorder.  The overall evidence indicates that the current 10 percent ratings for the peripheral neuropathy and adjustment disorder best represent the Veteran's disability picture, and the schedular evaluations in this case are not inadequate.  The impairment resulting solely from his service-connected disorders do not warrant extraschedular ratings under 38 C.F.R. § 3.321.  See Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

The appeal is denied. 




____________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


